DETAILED ACTION
This action is in reply to papers filed 12/14/2021. Claims 7-8, 11-13, 15 and 17-19 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190038717A1, Published 2/7/2019.

         Withdrawn Objection(s)/Rejection(s)
The objection to claim 7 and claim 12 is withdrawn in view of Applicant’s amendments to claims.
The 112 (a) lack of enablement rejection of claims 17-19 is withdrawn in view of Applicant’s amendment to the specification which now clarifies that the deposit was made under the provisions of Budapest Treaty. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 12/14/2021, with respect to the 35 U.S.C §103(a) rejection of claims 7-8, 11-13 and 15 as being unpatentable over Liu et al. (Neurosurgery. 2010 Aug; 67(2):357-6), Qin et al. (PLoS One. 2010; 5(5): e10611), Serakinci et al.  (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773), Yang et al. (PLoS One. 2013 May 22; 8(5):e64389.), Nakamura et al. (US20030060403A1, Published It is noted that the rejection has been withdrawn as the independent claim has been amended to recite a ‘tetracycline transactivator (tTA), which was not previously a limitation of the independent claim.

             Claim construction 
Claims 17-19 recite, inter alia, “…wherein the immortalized mesenchymal cell is cell line….” This language is grammatically awkward. A cell cannot be a cell line. A cell line is a population of cells. Applicant should amend the claim to recite a cell from the cell line or something similar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Neurosurgery. 2010 Aug; 67(2):357-6, previously cited), Spencer et al. (PgPub US20160175359A1, Filed 12/14/2015) and Serakinci et al.  (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773, previously cited).

Claim interpretation:  Independent claim 7 is copied below with Examiner’s emphasis.  

An immortalized mesenchymal stem cell (MSC) expressing (a) a hepatocyte growth factor (HGF) protein and (b) a tetracycline transactivator (tTA), wherein the MSC further comprises (c) a gene encoding a tetracycline response element (TRE) promoter operably linked to a gene encoding the HGF protein-gene (a),
 wherein expressed tTA is capable of binding to the TRE promoter gene in the absence of tetracycline or doxycycline,
wherein binding of the tTA to the TRE promoter gene activates the TRE promoter so that the immortalized MSC expresses the HGF protein; and
            wherein the immortalized MSC is obtained by culturing an immortalized MSC
comprising a gene encoding the HGF (a), the TRE promoter gene (c), and a gene encoding the tTA (b), in a culture medium in the presence of doxycycline or tetracycline, followed by further culturing in the absence of doxycycline or tetracycline to activate the TRE promoter to express the HGF protein.

With respect to the bolded language, per MPEP 2114 (II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).   In this regard, absent evidence to the contrary, it is the Examiner’s opinion that if the prior art teaches a tTA, said tTA would be inherently capable of binding to the TRE promoter in the absence of tetracycline or doxycycline. Per MPEP 2112, "Products of identical 
The underlined language is interpreted as a product-by-process limitation. Per MPEP 2173.05, a product-by-process claim, is a product claim that defines the claimed product in terms of the process by which it is made. In the context of the instant claims, the underlined language defines the method by which the immortalized MSCs are derived (wherein the immortalized MSC is obtained by…), but the steps directed towards the process of obtaining the cells are only product-by-process limitations. Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
To this point, the claim is interpreted to comprise an immortalized mesenchymal stem cell comprising (a) HGF gene, (b) tTA gene, and (c) TRE promoter gene, wherein (c) is operably linked to (a).
The rejections below are made in view of this interpretation. 

Regarding claim 7 (in-part), Liu et al. teach a mesenchymal stem cell transfected with a recombinant lentiviral vector comprising a gene encoding a (a) hepatocyte growth factor (HGF) protein (Pg. 358, Col. 2, para. 1).  Further, Liu teaches treating intracerebral hemorrhage (ICH), claim 12, in-part) (Abstract; Pg. 359, Col. 1, para. 1-2; Pg. 360-361 ‘In Vivo Study of Umbilical Cord–Derived MSC’). Note that the in vivo administration of the transfected mesenchymal stem cell to a subject reads on a pharmaceutical composition, as in claim 11. 
However, Liu et al. fails to teach the mesenchymal stem further comprises a gene encoding a gene encoding tetracycline transactivator (tTA) (as in b) and a TRE promoter gene (as in c). 
Before the effective filing date of the claimed invention, Spencer et al. teach methods for controlling the activity or elimination of therapeutic cells to treat diseases (Abstract). In this regard, Spencer teaches use of an inducible system, such as the Tet-Off system (Pg. 26, para. 247). Spencer explains that in this system gene expression is turned on in the absence of doxycycline. Elaborating, Spencer teaches this system is based on two regulatory elements derived from the tetracycline resistance operon of E. coli, the tetracycline operator sequence to which the tetracycline repressor binds, and the tetracycline repressor protein. The gene of interest is cloned into a plasmid behind a promoter (i.e. operatively linked- see Pg. 160, para. 779) that has tetracycline-responsive elements present in it (as in c). A second plasmid contains a regulatory element called the tetracycline-controlled transactivator (as in b), which is composed of the VP16 domain from the herpes simplex virus and the wild-type tertracycline repressor. Thus in the absence of doxycycline, transcription is constitutively on.
However, neither Liu et al. nor Spencer et al. teach 
Before the effective filing date of the claimed invention, Serakinci et al. investigated the homing ability of human mesenchymal stem cells (hMSCs) using telomerase-immortalized bone marrow-derived mesenchymal stem cells (hMSC-telo1) (as further in claims 7, 8, 11 and 12) to test whether the hMSCs can preferentially engraft at the tumor site and further can serve as vehicles for local delivery of biological agents to the tumor (Pg. 768, Col. 1, last paragraph). Specifically, to be able to exploit the ability of hMSCs to deliver tumor-selective gene therapy vectors efficiently and specifically to the target sites of tumor stroma, Serakinci teaches analyzing  mice that were injected with telomerase-immortalized hMSCs (hMSC-telo1) stably transfected with a vector that contains the NTR suicide gene (pd2ntr-CMV; bacterial nitroreductase) (pg. 769, Col. 2, paragraph 2). Serakinci found that in 11 of 19 mice injected with hMSC-telo1-NTR, presence of the hMSC-telo1-NTR cells was verified by PCR and IHC at the tumor site (Fig. 2A and Table 1). And as seen in Figure 2B, results also show that this pharmacological induction can result in reduction of tumor size (Pg. 770, Col. 1, line 3+). An additional advantage offered by Serakinci is that telomerase-immortalized bone marrow-derived mesenchymal stem cells overcome the replicative exhaustion problem (Pg. 768, Col. 1, last paragraph).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for  
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Liu et al., wherein Liu teaches treating intracerebral hemorrhage (ICH) by administering an HGF- transfected mesenchymal stem cell to a patient in need thereof, with the teachings of Spencer, wherein Spencer teaches a means of controlling expression of a therapeutic polynucleotide of interest in a mammalian cell. The skilled artisan would have found the combination prima facie obvious in order to facilitate and tightly control therapeutic gene expression in the patient.  Moreover, the skilled artisan would have been sufficiently motivated to substitute the mesenchymal stem cells of Liu with the immortalized mesenchymal stem cells of Serakinci et al. because Serakinci teaches that not only do immortalized MSCs home in vivo 
With respect to the product-by-process limitation highlighted in the ‘Claim interpretation’ above, in the instant case it is understood that Liu teaches an MSC expressing (a) HGF. It is additionally understood that Spencer teaches generic cells expressing therapuetic polynucleotide of interest (b) tet-responsive transacting expression element (tTA) and (c) a tet responsive element (TRE) gene promoter It is further established that Serakinci taught immortalized MSCs. 
And while the combination of Liu, Spencer and Serakinci does not teach obtaining the immortalized MSC by culturing the immortalized MSC comprising HGF under the control of TRE and tTA in the absence of doxycycline or tetracycline and further, in the presence of doxycycline and tetracycline, the MSC ultimately obtained by Liu, Spencer and Serakinci is the same MSC that is claimed. That is, the immortalized MSC obtained by the combination of the prior art is not structurally distinct from the claimed MSC. Structurally, all that is required of the immortalized MSC of independent claim 7 is to express (a) gene encoding HGF and (b) tet-responsive transacting expression element (tTA) and (c) a tet responsive element (TRE) promoter. Spencer taught the polynucleotide of interest is operatively linked to the TRE promoter. All of the limitations of the claims are taught by the combination of Liu, Spencer and Serakinci and as such-absent evidence to the contrary- the claimed immortalized MSC is obvious in view of the cited art. 
Per MPEP 2113 (II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Prior Art Rejection 2
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Neurosurgery. 2010 Aug; 67(2):357-6, previously cited), Spencer (PgPub US20160175359A1, Filed 12/14/2015) and Serakinci et al.  (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773, previously cited) as applied to claims 7-8 and 11-12 above, and further in view of Nakamura et al. (US20030060403A1, Published 3/27/2003, previously cited).

The teachings of Liu et al., Spencer et al. and Serakinci et al. are relied upon as detailed above. However, none of the aforementioned references the HGF protein is a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 (as in claim 8 and 15).
Before the effective filing date of the claimed invention, Nakamura et al. taught a recombinant human hepatocyte growth factor (Abstract) and a method for treatment of disorder in brain and nerve comprising administration of HGF. The alignment between SEQ ID NO:  1 (Qy, query) and the HGF polypeptide taught by Nakamura et al. (Db, database) is provided below (as in claim 8 and claim 15).

RESULT 1
US-08-605-221-2
; Sequence 2, Application US/08605221
20030060403A1
; GENERAL INFORMATION:
;  APPLICANT:  NAKAMURA, Toshikazu
;  TITLE OF INVENTION:  THERAPEUTIC AGENT FOR DISORDER IN BRAIN AND NERVE
;  FILE REFERENCE:  2520-0101P
;  CURRENT APPLICATION NUMBER: US/08/605,221
;  CURRENT FILING DATE:  1996-03-15
;  NUMBER OF SEQ ID NOS:  4
;  SOFTWARE:  PatentIn Ver. 2.1
; SEQ ID NO 2
;   LENGTH: 728
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   OTHER INFORMATION: HGF-A (Full length HGF)
US-08-605-221-2

  Query Match             100.0%;  Score 4126;  DB 2;  Length 728;
  Best Local Similarity   100.0%;  
  Matches  728;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MWVTKLLPALLLQHVLLHLLLLPIAIPYAEGQRKRRNTIHEFKKSAKTTLIKIDPALKIK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MWVTKLLPALLLQHVLLHLLLLPIAIPYAEGQRKRRNTIHEFKKSAKTTLIKIDPALKIK 60

Qy         61 TKKVNTADQCANRCTRNKGLPFTCKAFVFDKARKQCLWFPFNSMSSGVKKEFGHEFDLYE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TKKVNTADQCANRCTRNKGLPFTCKAFVFDKARKQCLWFPFNSMSSGVKKEFGHEFDLYE 120

Qy        121 NKDYIRNCIIGKGRSYKGTVSITKSGIKCQPWSSMIPHEHSFLPSSYRGKDLQENYCRNP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NKDYIRNCIIGKGRSYKGTVSITKSGIKCQPWSSMIPHEHSFLPSSYRGKDLQENYCRNP 180

Qy        181 RGEEGGPWCFTSNPEVRYEVCDIPQCSEVECMTCNGESYRGLMDHTESGKICQRWDHQTP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGEEGGPWCFTSNPEVRYEVCDIPQCSEVECMTCNGESYRGLMDHTESGKICQRWDHQTP 240

Qy        241 HRHKFLPERYPDKGFDDNYCRNPDGQPRPWCYTLDPHTRWEYCAIKTCADNTMNDTDVPL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HRHKFLPERYPDKGFDDNYCRNPDGQPRPWCYTLDPHTRWEYCAIKTCADNTMNDTDVPL 300

Qy        301 ETTECIQGQGEGYRGTVNTIWNGIPCQRWDSQYPHEHDMTPENFKCKDLRENYCRNPDGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ETTECIQGQGEGYRGTVNTIWNGIPCQRWDSQYPHEHDMTPENFKCKDLRENYCRNPDGS 360

Qy        361 ESPWCFTTDPNIRVGYCSQIPNCDMSHGQDCYRGNGKNYMGNLSQTRSGLTCSMWDKNME 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ESPWCFTTDPNIRVGYCSQIPNCDMSHGQDCYRGNGKNYMGNLSQTRSGLTCSMWDKNME 420

Qy        421 DLHRHIFWEPDASKLNENYCRNPDDDAHGPWCYTGNPLIPWDYCPISRCEGDTTPTIVNL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLHRHIFWEPDASKLNENYCRNPDDDAHGPWCYTGNPLIPWDYCPISRCEGDTTPTIVNL 480

Qy        481 DHPVISCAKTKQLRVVNGIPTRTNIGWMVSLRYRNKHICGGSLIKESWVLTARQCFPSRD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 DHPVISCAKTKQLRVVNGIPTRTNIGWMVSLRYRNKHICGGSLIKESWVLTARQCFPSRD 540

Qy        541 LKDYEAWLGIHDVHGRGDEKCKQVLNVSQLVYGPEGSDLVLMKLARPAVLDDFVSTIDLP 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LKDYEAWLGIHDVHGRGDEKCKQVLNVSQLVYGPEGSDLVLMKLARPAVLDDFVSTIDLP 600

Qy        601 NYGCTIPEKTSCSVYGWGYTGLINYDGLLRVAHLYIMGNEKCSQHHRGKVTLNESEICAG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NYGCTIPEKTSCSVYGWGYTGLINYDGLLRVAHLYIMGNEKCSQHHRGKVTLNESEICAG 660

Qy        661 AEKIGSGPCEGDYGGPLVCEQHKMRMVLGVIVPGRGCAIPNRPGIFVRVAYYAKWIHKII 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AEKIGSGPCEGDYGGPLVCEQHKMRMVLGVIVPGRGCAIPNRPGIFVRVAYYAKWIHKII 720

Qy        721 LTYKVPQS 728
              ||||||||
Db        721 LTYKVPQS 728

When taken with the teachings of Nakumara, it would have been prima facie obvious to an artisan of ordinary skill to substitute the generic HGF protein of Liu et al. with the HGF protein of Nakamura et al. in order to determine the therapeutic ability of the protein of Nakamura.  The skilled artisan would have found the substitution prima facie obvious because Nakamura explicitly teaches their recombinant human hepatocyte growth factor can be used in methods of treating disorders of the brain.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Neurosurgery. 2010 Aug; 67(2):357-6, previously cited), Spencer (PgPub US20160175359A1, Filed 12/14/2015) and Serakinci et al.  (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773, previously cited) as applied to claims 7-8 and 11-12 above, and further in view of Wang et al. (PLoS One. 2015 Aug 19; 10(8):e0136026.).

The teachings of Liu et al., Spencer et al. and Serakinci et al. are relied upon as detailed above. And although Liu et al. teach treatment of a vascular disease, none of the aforementioned references teach the vascular disease is atherosclerosis (as in claim 13).
Before the effective filing date of the claimed invention, Wang taught formation and progression of atherosclerotic vulnerable plaque (VP) (as in claim 13) is the primary cause of many cardio-cerebrovascular diseases such as acute coronary syndrome and stroke. Wang notes that it has been reported that bone marrow mesenchymal stem cells (MSC) exhibit protective effects against many kinds of diseases including intracerebral hemorrhage (Pg. 1, para. 1; Pg. 13, para. 2). Thus, Wang and colleagues examined the effects of intravenous MSC infusion on a VP model and provide novel evidence of its influence as a therapy in this animal disease model. Wang observed that after MSC transplantation, the plaques showed more stability compared to the VP control group with a thick fibrous cap, few inflammatory cells, many smooth muscle cells and fibers and no ruptured plaque or thrombosis. Wang notes that this confirmed the interpretation that intravenous MSC could stabilize vulnerable plaque and transition them into more stable states and reduce the likelihood of plaque rupture and occlusion (Pg. 12, para. 3).
When taken with the teachings of Wang et al., one of ordinary skill in the art would have had a reasonable expectation of treating atherosclerosis because Wang taught MSCs exhibit protective effects in treatment of both intracerebral hemorrhages, as taught in Liu, and atherosclerosis. As such, one of ordinary skill in the art would have had a reasonable expectation in treating atherosclerosis.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8, 11-13 and 15 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632